Case: 18-20800      Document: 00515097556         Page: 1    Date Filed: 08/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 18-20800                            FILED
                                                                      August 29, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

EUGENE H. WILLIAMS, JR.,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-1912


Before OWEN, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Eugene H. Williams, Jr., former federal prisoner # 66170-179, appeals
the denial of his writ of error coram nobis wherein he sought to challenge his
conviction for three counts of possession of a firearm not registered to him, one
count of possession of an unlawfully transferred firearm, one count of
possession of a firearm not identified by serial number, and one count of
unlawful storage of explosive materials. Williams argues that he is actually


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20800     Document: 00515097556      Page: 2   Date Filed: 08/29/2019


                                  No. 18-20800

innocent of the charges and that his conviction results in a complete
miscarriage of justice. Specifically, he contends that the devices he was found
to possess do not constitute destructive devices or firearms under the National
Firearms Act. He also asserts that counsel was ineffective for failing to raise
this issue at trial in the form of an affirmative defense or by requesting a jury
instruction. Finally, Williams argues that the Government failed to prove the
requisite mens rea.
      In reviewing the denial of a writ of error coram nobis, we review the
district court’s “factual findings for clear error, questions of law de novo, and
the district court’s ultimate decision to deny the writ for abuse of discretion.”
Santos–Sanchez v. United States, 548 F.3d 327, 330 (5th Cir. 2008), vacated on
other grounds, 559 U.S. 1046 (2010).          “The writ of coram nobis is an
extraordinary remedy” that may be used by “a petitioner no longer in custody
who seeks to vacate a criminal conviction in circumstances where the
petitioner can demonstrate civil disabilities as a consequence of the conviction,
and that the challenged error is of sufficient magnitude to justify the
extraordinary relief.” United States v. Esogbue, 357 F.3d 532, 534 (5th Cir.
2004) (quoting Jimenez v. Trominski, 91 F.3d 767, 768 (5th Cir. 1996)). The
writ is not a substitute for an appeal and “will issue only when no other remedy
is available and when ‘sound reasons exist[] for failure to seek appropriate
earlier relief.’” United States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998) (quoting
United States v. Morgan, 346 U.S. 502, 512 (1954)).
      Williams’s arguments consist of claims that he could have raised in his
initial 28 U.S.C. § 2255 motion. As such, he is not entitled to coram nobis relief.
See Esogbue, 357 F.3d at 535. Furthermore, Williams has not provided this
court with sound reasons justifying his failure to seek appropriate relief
earlier. See Dyer, 136 F.3d at 422. The inability to satisfy the requirements



                                        2
    Case: 18-20800    Document: 00515097556    Page: 3   Date Filed: 08/29/2019


                                No. 18-20800

for filing a successive § 2255 motion is not a sound reason for failing to seek
relief earlier.   Esogbue, 357 F.3d at 535.       Because Williams has not
demonstrated that the district court abused its discretion by denying his writ
of error coram nobis, see Santos–Sanchez, 548 F.3d at 330, the judgment of the
district court is AFFIRMED.




                                      3